DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 07/15/2022.
Claim 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JIANGSU MIDEA CLEANING APPLIANCES CO. LTD. (Foreign Patent No. CN 105286729 A) in view of Cen (US Patent Publication No. 2020/0064481 A1) in further view of Donovan (US Patent Publication No. 2017/0307736 A1), hereinafter referred to as ‘Jiangsu,’ ‘Cen,’ and ‘Donovan’ respectively.

As to claim 1, Jiangsu teaches an autonomous mobile device (Paragraph [004]: cleaning robot, i.e., autonomous mobile device), comprising:
a device body (Paragraph [004]: a robot body, i.e., a device body, and Paragraph [0025]); and
a first laser mounted on the device body (Paragraph [004]: laser disposed on the robot body, i.e., mounted on the device body, and Paragraphs [0032]-[0033]),
wherein the first laser is obliquely mounted on the device body (Paragraph [004]: laser beam is obliquely emitted downward with respect to the horizontal direction, i.e., obliquely mounted on the device body and Paragraph [0034]) in a direction of the vertical field angle (Paragraph [004]: formed to be perpendicular to the emission direction, i.e., in a direction of the vertical field angle and Paragraph [0034]).

Jiangsu fails to explicitly disclose, “area array laser sensor,” and “wherein boundaries of the horizontal field angles of two adjacent of the first area array laser sensors are parallel.” 
Cen teaches on an autonomous mobile device and control methods, comprising:
area array laser (Paragraph [0007]: the control unit may be electrically connected with the area array laser sensor; the area array laser sensor may be for acquiring environment information in the operating environment of the autonomous mobile device)
wherein boundaries of the horizontal field angles of two adjacent of the first area array laser sensors are parallel (Paragraph [0077]: a state where the boundaries of the horizontal viewing angles of the adjacent area array laser sensors are parallel is shown in FIGS. 5e and 5f.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Jiangsu to include an “area array laser sensor” such as an area array laser sensor, as taught by Cen, because the use of such a sensor is well known in the art and improves real-time sensing performance of the environment for easier navigation of autonomous mobile robots (see Paragraph [0003] of Cen). 

Jiangsu fails to explicitly disclose, “wherein the first area array laser sensors include a plurality of laser sensors, and at least three of the first area array laser sensors are sequentially mounted at a position other than a front side of the device body according to a requirement on continuity of horizontal field angles, and the front side being a side that the device body faces in a forward movement process of the autonomous mobile device.” 
Donovan teaches on a multi-wavelength Lidar system, comprising:
wherein the first area array laser sensors include a plurality of laser sensors, and at least three of the first area array laser sensors are sequentially mounted at a position other than a front side of the device body according to a requirement on continuity of horizontal field angles, and the front side being a side that the device body faces in a forward movement process of the autonomous mobile device (Paragraph [0056]: FIG. 3 illustrates a sensor system 300 for an automobile 302 of the present teaching. There are six separate LIDAR modules 304 that operate with various ranges and FOVs, illustrated by the 2D wedges in the diagram. Four of the LIDAR modules 304 are predominantly side-view, and each have a range and FOV 306 of approximately 120 degrees. The forward module is shown with a range and FOV 308 that has the narrowest FOV and longest distance range)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Jiangsu by implementing the multiple LIDAR modules for wide range detection taught by Donovan. One of ordinary skill in the art would have been motivated to make this modification in order to enable a host of improvements in driver safety including collision warning, automatic-emergency braking, lane-departure warning, lane-keeping assistance, adaptive cruise control, and piloted driving (see Paragraph [0003] of Donovan).

	
Moreover, the cited prior art discloses the claimed invention except for “an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 35 degrees”. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the “area array laser sensor” such that an included angle between an angular bisector of the vertical field angle of the first area array laser sensor and a horizontal line is larger than 0 and smaller than 35 degrees in order to effectively detect obstacles in the direction of travel of the cleaning robot, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Examiner further notes that the specification filed by the Applicant does not contain any evidence of criticality regarding the aforementioned claim limitation.

As to claim 3, Jiangsu, Cen, and Donovan teach the device according to claim 1, and Jiangsu further teaches: 
wherein the first sensor is obliquely upwards mounted on the device body (Paragraph [007]: laser beam emitted upward with respect to the horizontal direction) in the direction of the vertical field angle (Paragraph [007]: formed as a line beam perpendicular to the emission direction, i.e., in the direction of the vertical field angle and Paragraph [0039]).

As to claim 5, Jiangsu, Cen, and Donovan  teach the device according to claim 1, and Jiangsu further teaches: 
wherein the first sensor is obliquely downwards mounted on the device body (Paragraph [004]: laser beam is obliquely emitted downward with respect to a horizontal direction and Paragraph [0034]) in the direction of the vertical field angle (Paragraph [004]: formed to be perpendicular to the emission direction, i.e., in the direction of the vertical field angle and Paragraph [0034]).

As to claim 7, Jiangsu, Cen, and Donovan  teach the device according to claim 1, and Cen further teaches: 
one first area array laser sensor being mounted on a front side of the device body (Paragraph [0059]: In a case where one area array laser sensor is provided on an autonomous mobile device: the area array laser sensor may be provided on a front side of the device body 101 of the autonomous mobile device, where the front side refers to a side toward which the device body 101 faces during forward movement of the autonomous mobile device.) 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Jiangsu to include an “area array laser sensor” such as an area array laser sensor, as taught by Cen, because the use of such a sensor is well known in the art and improves real-time sensing performance of the environment for easier navigation of autonomous mobile robots (see Paragraph [0003] of Cen). 

As to claim 10, Jiangsu, Cen, and Donovan teach the device according to claim 1, and Jiangsu further teaches: 
further comprising a second laser mounted on the device body (Paragraph [004]: first and second lasers disposed on the robot body, i.e., mounted on the device body and Paragraph [0033]-[0035]), wherein the second laser is horizontally mounted on the device body in the direction of the vertical field angle (Paragraph [004]: laser beam is emitted horizontally forward, and the laser beam is formed to be perpendicular to the emission direction, i.e., in the direction of the vertical field angle and Paragraph [0035]). 

As to claim 11, Jiangsu, Cen, and Donovan teach the device according to claim 10, and Jiangsu further teaches: 
wherein the first laser and the second laser are at the same mounting height on the device body (Paragraph [0054]: the first and second lasers are disposed at the same height).

As to claim 12, Jiangsu, Cen, and Donovan teach the device according to claim 1, and Jiangsu further teaches: 
wherein the autonomous mobile device is an air purifier, a driverless car or an unmanned aerial vehicle, a window cleaning robot, a greeting robot, a family caregiver robot or a warehouse carrying robot (Paragraph [004]: cleaning robot).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu, Cen, and Donovan, as applied to claims 1-8 and 10-13 above, further in view of Jun et. al. (US Patent Publication No. US 2017/0332872 A1), hereinafter referred to as ‘Jun.’  

As to claim 9, Jiangsu, Smith, and Donovan teach the device according to claim 1, but fail to explicitly disclose: 
wherein a distance between a first intersection point and the mobile device is greater than a first set distance threshold, and the first intersection position is a position where a lower boundary of the vertical field angle of the first array laser sensor is intersected with a bearing surface where the autonomous mobile device is located. 
Jun teaches a mobile robot for cleaning, i.e., in same field of endeavor as the claimed invention, wherein: 
a distance between a first intersection point and the mobile device is greater than a first set distance threshold (See figure 7, label D1; paragraph [0062]: farther than distance D1 from the mobile robot), and the first intersection position is a position where a lower boundary of the vertical field angle of the obstacle detection sensor is intersected with a bearing surface where the mobile device is located (See figure 7; paragraph [0062]: floor, i.e., bearing surface). 
The obstacle detection system as taught by Jun serves the same purpose on the mobile robot as the area array laser sensor described in the claimed invention, i.e., navigation and ranging. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu, Smith, and Donovan and include a minimum distance threshold between the mobile robot and the point where of the vertical field angle of the obstacle detection sensor intersects with the floor, as taught by Jun. Doing so would provide a defined constraint on the mobile robot’s field of view along the floor, and allow the robot to detect and bypass nearby obstacles and cliffs along the floor, thereby ensuring reliable navigation.

As to claim 14, Jiangsu, Smith, and Donovan teach the device according to claim 10, but fail to explicitly disclose: 
wherein a distance between a second intersection position and the autonomous mobile device is greater than a second set distance threshold, and the second intersection position is a position where a lower boundary of the vertical field angle of the second area array laser sensor is intersected with a bearing surface where the autonomous mobile device is located. 
Jun teaches a mobile robot for cleaning, i.e., in same field of endeavor as the claimed invention, wherein: 
a distance between a second intersection point and the mobile device is greater than a second set distance threshold (See figure 7, label D2; paragraph [0063]), and the second intersection position is a position where a lower boundary of the vertical field angle of the obstacle detection sensor is intersected with a bearing surface where the mobile device is located (See figure 7; paragraph [0062]: floor, i.e., bearing surface).
The obstacle detection system as taught by Jun serves the same purpose on the mobile robot as the area array laser sensor described in the claimed invention, i.e., navigation and ranging. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu, Smith, and Donovan and include a minimum distance threshold between the mobile robot and the point where of the vertical field angle of the obstacle detection sensor intersects with the floor, as taught by Jun. Doing so would provide a defined constraint on the mobile robot’s field of view along the floor, and allow the robot to detect and bypass nearby obstacles and cliffs along the floor, thereby ensuring reliable navigation.

Claims 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JIANGSU MIDEA CLEANING APPLIANCES CO. LTD. (Foreign Patent No. CN 105286729 A) in view of Smith (US Patent Publication No. US 2015/0166060 A1) and Cen (US Patent Publication No. 2020/0064481 A1) and Donovan (US Patent Publication No. 2017/0307736 A1), hereinafter referred to as ‘Jiangsu,’ ‘Smith,’ ‘Cen,’ and ‘Donovan’ respectively.

As to claim 15, Jiangsu teaches an autonomous mobile device (Paragraph [004]: cleaning robot, i.e., autonomous mobile device), comprising:
a device body (Paragraph [004]: a robot body, i.e., a device body, and Paragraph [0025]); and
a first laser mounted on the device body (Paragraph [004]: laser disposed on the robot body, i.e., mounted on the device body, and Paragraphs [0032]-[0033]).
Jiangsu fails to explicitly disclose the use of an “area array laser sensor,” a “second area array laser sensor mounted on a lateral surface of the device body,” and 
“wherein if the autonomous mobile device supports a right edgewise mode, the second area array laser sensor is arranged on a left lateral surface of the device body.”
Smith teaches on an autonomous mobile robot, comprising: 
a second sensor mounted on a lateral surface of the device body (See figure 1, label 535; paragraph [0053]: sensor 535 may be LIDAR, LADAR, laser scanner etc., i.e., area array laser sensor; [paragraph [0072]: side sensor 535), and
wherein if the autonomous mobile device supports a right edgewise mode, the second area array laser sensor is arranged on a left lateral surface of the device body (Paragraph [0015]: firing a side ranging sensor disposed on a side of the robot body while the robot travels adjacent the wall, such that the robot maintains a threshold wall following distance, i.e., “left or right edgewise mode”; See FIG. 11C, which depicts sensor 535 disposed on the left lateral surface of the device body; Paragraph [0053]: sensor 535 may be LIDAR, i.e., area array laser sensor; Paragraph [0072]: side sensor 535).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu and include a second “area array laser sensor” such as a LIDAR sensor on a lateral surface of the device body, as taught by Smith, because the use of such a sensor is well known in the art and improves the obstacle detection capabilities of the mobile robot. 
Jiangsu fails to explicitly disclose, “wherein boundaries of the horizontal field angles of two adjacent of the first area array laser sensors are parallel.” 
Cen teaches on an autonomous mobile device and control methods, comprising:
wherein boundaries of the horizontal field angles of two adjacent of the first area array laser sensors are parallel (Paragraph [0077]: a state where the boundaries of the horizontal viewing angles of the adjacent area array laser sensors are parallel is shown in FIGS. 5e and 5f.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Jiangsu to include an “area array laser sensor” such as an area array laser sensor, as taught by Cen, because the use of such a sensor is well known in the art and improves real-time sensing performance of the environment for easier navigation of autonomous mobile robots (see Paragraph [0003] of Cen). 
Jiangsu fails to explicitly disclose, “wherein the first area array laser sensors include a plurality of laser sensors, and at least three of the first area array laser sensors are sequentially mounted at a position other than a front side of the device body according to a requirement on continuity of horizontal field angles, and the front side being a side that the device body faces in a forward movement process of the autonomous mobile device.” 
Donovan teaches on a multi-wavelength Lidar system, comprising:
wherein the first area array laser sensors include a plurality of laser sensors, and at least three of the first area array laser sensors are sequentially mounted at a position other than a front side of the device body according to a requirement on continuity of horizontal field angles, and the front side being a side that the device body faces in a forward movement process of the autonomous mobile device (Paragraph [0056]: FIG. 3 illustrates a sensor system 300 for an automobile 302 of the present teaching. There are six separate LIDAR modules 304 that operate with various ranges and FOVs, illustrated by the 2D wedges in the diagram. Four of the LIDAR modules 304 are predominantly side-view, and each have a range and FOV 306 of approximately 120 degrees. The forward module is shown with a range and FOV 308 that has the narrowest FOV and longest distance range)…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Jiangsu by implementing the multiple LIDAR modules for wide range detection taught by Donovan. One of ordinary skill in the art would have been motivated to make this modification in order to enable a host of improvements in driver safety including collision warning, automatic-emergency braking, lane-departure warning, lane-keeping assistance, adaptive cruise control, and piloted driving (see Paragraph [0003] of Donovan).

As to claim 17, Jiangsu and Smith teach the device according to claim 15, and Smith further teaches: 
maximum viewing distance ends of horizontal field angles of the first area array laser sensor and the second area array laser sensor intersect; or
boundaries of the horizontal field angles of the first area array laser sensor and the second area array laser sensor are parallel; or
	boundaries of the horizontal field angles of the first area array laser sensor and the second area array laser sensor intersect at a specified position (See figure 9A and figure 9B),
	wherein the specified position is determined by minimum observation distances required to be met by the first area array laser sensor and the second area array laser sensor (Paragraph [0064]: the sensors need to be placed in such a way that the robot itself an absolute minimum of occlusion to the sensors; in essence, the sensors cannot be placed in such that they are “blinded” by the robot itself, i.e., minimum observation distance required to be met by two adjacent area array laser sensors).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Jiangsu and include sensors with horizontal fields of view that intersect at specified positions, as taught by Smith, because doing so would increase the overall field of view of the autonomous mobile robot and thereby improve obstacle detection and navigation capabilities, especially providing visibility at close range near the device body.
 
As to claim 18, Jiangsu and Smith teach the device according to claim 15, and Jiangsu further teaches: 
wherein at least one of the first laser sensor and the second laser sensor is obliquely mounted on the device body (Paragraph [004]: laser beam is obliquely emitted downward with respect to a horizontal direction, i.e., obliquely mounted on the device body, and Paragraph [0034]) in a direction of a vertical field angle (Paragraph [004]: formed as a line beam perpendicular to the emission direction, i.e., in a direction of the vertical field angle, and Paragraph [0035]). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu, Smith, Donovan, and Cen as applied to claims 15-18 above, further in view of Jun et. al. (US Patent Publication No. US 2017/0332872 A1), hereinafter referred to as ‘Jun.’  

As to claim 19, Jiangsu, Smith, Donovan, and Cen teach the device according to claim 15, but fail to explicitly disclose: wherein a distance between a first intersection position and the autonomous mobile device is greater than a first set distance threshold, and the first intersection position is a position where a lower boundary of the vertical field angle of the first area array laser sensor intersects with a bearing surface where the autonomous mobile device is located. 
Jun teaches a mobile robot for cleaning, i.e., in same field of endeavor as the claimed invention, wherein: 
a distance between a first intersection point and the mobile device is greater than a first set distance threshold (See figure 7, label D1; paragraph [0062]: farther than distance D1 from the mobile robot), and the first intersection position is a position where a lower boundary of the vertical field angle of the obstacle detection sensor is intersected with a bearing surface where the mobile device is located (See figure 7; paragraph [0062]: floor, i.e., bearing surface).
The obstacle detection system as taught by Jun serves the same purpose on the mobile robot as the area array laser sensor described in the claimed invention, i.e., navigation and ranging. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu, Smith, Donovan, and Cen and include a minimum distance threshold between the mobile robot and the point where of the vertical field angle of the obstacle detection sensor intersects with the floor, as taught by Jun. Doing so would provide a defined constraint on the mobile robot’s field of view along the floor, and allow the robot to detect and bypass nearby obstacles and cliffs along the floor, thereby ensuring reliable navigation.

As to claim 20, Jiangsu, Smith, Donovan, and Cen teach the device according to claim 15, but fail to explicitly disclose: wherein a distance between a second intersection position and the autonomous mobile device is greater than a second set distance threshold, and the second intersection position is a position where a lower boundary of the vertical field angle of the second area array laser sensor intersects with a bearing surface where the autonomous mobile device is located. 
Jun teaches a mobile robot for cleaning, i.e., in same field of endeavor as the claimed invention, wherein: 
a distance between a second intersection point and the mobile device is greater than a second set distance threshold (See figure 7, label D2; paragraph [0063]), and the second intersection position is a position where a lower boundary of the vertical field angle of the obstacle detection sensor is intersected with a bearing surface where the mobile device is located (See figure 7; paragraph [0062]: floor, i.e., bearing surface).
The obstacle detection system as taught by Jun serves the same purpose on the mobile robot as the area array laser sensor described in the claimed invention, i.e., navigation and ranging. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Jiangsu, Smith, Donovan, and Cen and include a minimum distance threshold between the mobile robot and the point where of the vertical field angle of the obstacle detection sensor intersects with the floor, as taught by Jun. Doing so would provide a defined constraint on the mobile robot’s field of view along the floor, and allow the robot to detect and bypass nearby obstacles and cliffs along the floor, thereby ensuring reliable navigation.

Response to Arguments
Applicant’s arguments, see page 6, filed 07/15/2022, with respect to claim 13 have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 
Applicant’s arguments, see page 6-7, filed 07/15/2022, with respect to claim 1-20 have been fully considered and are persuasive.  The 112a rejection of claim 13 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666